Citation Nr: 1434360	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-07 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served for more than twenty-five years on active duty from September 1962 to July 1988.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the RO that denied a disability rating in excess of 10 percent for service-connected bilateral hearing loss.  The Veteran timely appealed.

In September 2011, the Veteran withdrew his prior request for a Board hearing, in writing.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected bilateral hearing loss renders him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that the service-connected bilateral hearing loss on appeal is more severe than currently rated, and warrants an increased disability rating.  In August 2009, the Veteran indicated that he can no longer pursue his second career as a high school teacher because of his hearing loss.  He states that his hearing loss is to the point where he is unable to distinguish the students' speech; and that both he and his students are left frustrated by his numerous attempts to understand what they are saying or asking him.

In September 2010, a private otolaryngologist opined that the Veteran's loss of hearing is permanent and will not improve, and can only "get worse" from more damage from aging or any other cause.  The otolaryngologist explained that variables in hearing testing can be either the ability of the Veteran to concentrate at the time and any anxiety that he may have, and it can be due to different audiologists and perhaps different equipment.

The Board notes that the Veteran was last afforded VA audiometric testing to evaluate the severity of his service-connected bilateral hearing loss in February 2012.  The audiologist at the time found the testing results inaccurate and not reliable, and indicated that results of a hearing evaluation at a VA audiology clinic in January 2012 show significantly better pure-tone thresholds than reported by the Veteran at today's testing.  

Given the inconsistent responses and reliability concerns expressed by the February 2012 audiologist, the Board concludes that the Veteran should be afforded another VA examination to determine the nature and extent of his service-connected bilateral hearing loss.  Information should also be obtained as to the functional impairment that results from his bilateral hearing loss as well as the other service-connected disabilities on his ability or inability to obtain or retain substantially gainful employment.  

A VA treatment record of January 2012 notes that the Veteran had a private audio exam with him which was accomplished by a private ENT earlier in the month.  Those results, however, are not of record.  In addition, VA treatment records show that audiological testing was conducted in June 2009, however, those results are not of record.  Attempts should be made to obtain these records.
 
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU. This letter should specifically request that the Veteran submit a Veteran's Application for Increased Compensation Based on Unemployability form, or a VA Form 21-8940, in order that he can provide information concerning his work experience, education and any other training.  Then take any development action deemed warranted.

2.  Obtain VA treatment records as follows:

a.  records dated from May 2012; and

b.  the audiogram results from audiological testing in June 2009.  [The June 12, 2009 audiology consult note indicates that the audiogram can be viewed and instructions are provided.  The audiogram (i.e., the document showing the puretone results at 1000, 2000, 3000 and 4000 Hz in each ear and the results of speech discrimination testing if any) should either be associated with the claims folder or the electronic record.] 

3.  Request that the Veteran provide or authorize the release of relevant records, including the results of private audiological testing in January 2012.   

4.  Afford the Veteran an appropriate VA examination, for evaluation of the service-connected bilateral hearing loss disability.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  

Pure tone thresholds at 1000, 2000, 3000, and 4000 hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. §§ 4.85 and 4.86.

The examiner should provide information concerning the functional impairment that results from the tinnitus and bilateral hearing loss that may affect his ability to function and perfrom tasks in a work-like setting.  

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

5.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner should provide information concerning the functional impairment that results from the service-connected PTSD; residuals of a left ankle fracture; and plantar calcaneal heel spur syndrome of each foot, that may affect his ability to function and perfrom tasks in a work-like setting.  

6.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



